NATIONWIDE VARIABLE INSURANCE TRUST NVIT Multi-Manager Small Cap Value Fund Supplement dated January 9, 2015 to the Summary Prospectus dated April 30, 2014 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Summary Prospectus. Effective immediately, Janet K. Navon no longer serves as portfolio manager to the NVIT Multi-Manager Small Cap Value Fund.Accordingly, all references to, and information regarding, Janet K. Navon in the Summary Prospectus are deleted in their entirety. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
